Case: 09-10523     Document: 00511007160          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-10523
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JULIO NOEL ROBLES,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 1:08-CR-65-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Julio Noel Robles appeals the 71-month term of imprisonment imposed
following his guilty-plea conviction for being a felon in possession of a firearm,
a Kimber, Model Elite Carry, .45 caliber semi-automatic pistol.                       Robles
challenges the district court’s application of a four-level enhancement based
upon his earlier possession of a firearm, a Smith and Wesson pistol, in
connection with another felony offense, possession of marijuana.                          See
U.S.S.G. § 2K2.1(b)(6).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10523   Document: 00511007160 Page: 2        Date Filed: 01/19/2010
                                No. 09-10523

      Robles’s challenge is without merit. The two firearms offenses occurred
within four months of each other. In each instance, the discovery of the firearm
resulted from an investigation into suspected drug and/or gang activity by
Robles.   Additionally, Robles possessed similar firearms (pistols), and he
possessed both firearms after a felony conviction.      As in United States v.
Brummett, 355 F.3d 343, 345 (5th Cir. 2003), the “pattern of behavior of
possessing firearms was similar and regular, and the time period between the
offenses permits a conclusion that the firearms possessions were part of an
ongoing series of offenses.” The district court therefore did not err in applying
the § 2K2.1(b)(6) enhancement. See Brummett, 355 F.3d at 344-45.
      AFFIRMED.




                                       2